Title: To Thomas Jefferson from Charles Willson Peale, 2 July 1824
From: Peale, Charles Willson
To: Jefferson, Thomas


Dear Sir
Baltimore
July 2d 1824.
It was my intention to have paid you a visit when I left Philada I had proposed to myself to commence this journey in the first of May as the better season, but my youngest son Titian was so much indisposed that he could not attend to the business of the Museum, and another call for his improvement now obliges me to return to Philadelphia.  A gentleman from England by the name of Chas Waterton told me that he came to North America on purpose to see my Museum, that hearing that I had the skeleton of the Mammoth, and Wilson’s ornithology informd him of my Birds, that he was about making a Voiage to South America, and choose to come here first, and he expressed great satisfaction in this Museum, and was pleased to say that it surpassed most of  the Museums in Europe, for it contained a greater variety of subjects, that he had seen all the Museums in Europe, and was so fond of the art of preserving animals that he had made it his Study and had invented a mode much superior in practice, which Sir Joseph Banks said was superior to any in common practice. His method he said was to take out all the Bones of Quadrupedes and, to model the Skins into their true form, and that he neither used wires or stuffing to support them in their proper form and attitude. He showed me a Cats head and a bird from South America in the preservation like life. Before he left Great Britain, he told me that he delivered a lecture at Leeds in which he discribed all the methods that has been practiced and concluded with discribing the mode he had invented, and shewed the audience some specimens, that this lecture took him from 6 to 10 O’clock to get through with it, I supposed that he had tired his audience, he replied not in the least, they would have staid longer. He appears to be well learned in Science, and in his proceeding with my Son very liberal, supposed to  possess wealth. when I came from Philada he had gone to New York with the intention to teach his method of preserving to a young man in the Hospital, but the Professors would not allow him a month to be absent from the Hospital, and he then wrote a letter to me, saying that he would return to Philada to teach my Son, but he must give him his undivided attention. and they must go to some place where they could get fine birds—Titian went with him to Selun in N. Jersey and I have to day received a letter form Titian, in which he says this new method is beautiful in practice, so clean that they eat their meals on the same table that they preserve their Birds. Titian says that he is now convincd that the use of Arsenic must have injured his lunges, for it eat holes in his fingers, And a letter from my Son Franklin says Titian has sent us two Birds beautifully mounted, Mr Waterton says that Titian is an apt Scollar, but he will not allow him to attempt mounting quadrupedes untill he is perfectly master of preserving Birds.Mr Waterton told me that his method of preserving large Animals, was to put a  Stick in the Skin after all the flesh and Bones was taken out then with strings tyed to this stick support it from the cielling of the higth that the foot shall touch the ground, the head also suported. then filling the Skin with cut straw, he could put his modelling stick through the straw with ease, & thus model out the Skin. at first it would be unsightly, but as the work advanced the skin would readily take the true form, and when perfectly dryed, would be so stiff that it would not only support itself but also a considerable weight. That he used corosive sublimate to poison the outer and inner Skin—The sublimate mixed in alcohol.Thus my dear Sir I have given a sketch of my sons imployment & which obliges me to return to Philada and not to do myself the pleasure of Visiting you at present, Possibly I may be permited to do it towarts the last of the summer seasonThe letter enclosed shews its destination.  My son Rembrandt now beging an Equestrian Portrait of General Washington—a Bill was read in the Senate of the United States provinding payment for such a picture, laid on the table, and he was advised not to have it called up, but to execute the painting and bring it to Washington at the beginning of the next session.I had made an offer of Six Portraits of the Governors elected since the revolution, for a whole length picture of Lord Baltimore, this trip into Maryland was to complete my engagement, It is done, the Corporation of the City of Annapolis approves & accepts my work. I could not find any portraits of 2 of the number named to me, therefore I substituted others, one of them which I chose to make, was from the life, Govr Sprigg—I believe my powers to produce good Portraits is greatter than formerly, Altho’ the immagination of an aged man, may not be so sprightly, yet the judgement may be better, besides having the advantage of years to observe the change of colours—my Eyes are growing better, I cannot use spectacles to paint in oil. very little encouragement for the fine arts in Philada therefore I will not seek to get employment, & shall only paint a Portrait occasionally for the Museum. and very probably I shall have much to do in making Porcelain Teeth for those who are so unfortunate as to loose their natural teeth. This I consider a very important work. I can make many Ladies beautiful, which to them is of great import, yet the easy mastication of food is essential to obtain good health & therefore of more importance. I hope your teeth continue to be sound and good, my impression is that you enjoyed a good sett. my Serah contains a variety of subject I wish it was more important—however I will continue to lengthen it, not in the expectation that I can increase your knowledge. I received a letter from Mr John Hawkins of London, he wished me to give him my observations on the means of preserving health, he said that he had thought of publishing on that subject, he said his practice was to wash with a coarse towel of a foot square, then rub dry with another coarse towel and lastly to wash his feet. If he had caught a cold to do so night & morning sildom failled to make  a cure.When he traveled he carried an oil cloath bag in which he put his wet Towels, and thus he always had his bath at hand—I have begun the same practice, and find it very convenient, also very refreshing. I do not believe we can take too much trouble provided we gain an increase of health, That you may long enjoy a large share of it is the ardent wish of your old friendC W Peale